                                                                                            Case 3:19-cv-01462 Document 2 Filed 03/20/19 Page 1 of 2



                                                                               1 ZACHARY J. ALINDER (State Bar No. 209009)
                                                                                 E-Mail:       zalinder@sideman.com
                                                                               2 LYNDSEY C. HEATON (State Bar No. 262883)
                                                                                 E-Mail:       lheaton@sideman.com
                                                                               3 SIDEMAN & BANCROFT LLP
                                                                                 One Embarcadero Center, Twenty-Second Floor
                                                                               4 San Francisco, California 94111-3711
                                                                                 Telephone:    (415) 392-1960
                                                                               5 Facsimile:    (415) 392-0827

                                                                               6 Attorneys for Plaintiff
                                                                                 TESLA, INC.
                                                                               7

                                                                               8                                  UNITED STATES DISTRICT COURT

                                                                               9                                 NORTHERN DISTRICT OF CALIFORNIA
              SIDEMAN & BANCROFT LLP




                                                                              10
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 TESLA, INC., a Delaware Corporation,            Case No. 3:19-cv-01462

                                                                              12                    Plaintiff,
                                                                                                                                 PLAINTIFF’S CERTIFICATION OF
                                                                              13            v.                                   INTERESTED ENTITIES OR PERSONS
LAW OFFICES




                                                                                                                                 AND CORPORATE DISCLOSURE
                                                                              14 ZOOX, INC., a Delaware Corporation;             STATEMENT
                                                                                 SCOTT TURNER, an individual; SYDNEY
                                                                              15 COOPER, an individual; CHRISTIAN
                                                                                 DEMENT, an individual; and, CRAIG               (Fed. R. Civ. P. 7.1 and Civil L.R. 3-15)
                                                                              16 EMIGH, an individual,

                                                                              17                    Defendants.

                                                                              18
                                                                              19

                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28

                                                                                   9963-2\3936269                                                       Case No. 3:19-cv-01462
                                                                                    PLAINTIFF’S CERTIFICATION OF INTERESTED ENTITIES OR PERSONS AND CORPORATE DISCLOSURE
                                                                                            Case 3:19-cv-01462 Document 2 Filed 03/20/19 Page 2 of 2



                                                                               1            Pursuant to Federal Rule of Civil Procedure 7.1 and Civil Local Rule 3-15, Plaintiff Tesla,

                                                                               2 Inc. (“Tesla”), by and through its undersigned counsel, hereby certify the following:

                                                                               3            Tesla has no parent corporation and no public corporation owns 10% or more of the

                                                                               4 Company’s stock.

                                                                               5            Further, pursuant to Civil Local Rule 3-15, the undersigned certifies that as of this date,

                                                                               6 other than the named parties, there is no such interest to report.

                                                                               7

                                                                               8                                              Respectfully submitted,

                                                                               9 DATED: March 20, 2019                        SIDEMAN & BANCROFT LLP
              SIDEMAN & BANCROFT LLP




                                                                              10
                                                                                                                              By:               /s/ Zachary J. Alinder
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11                                                                     Zachary J. Alinder
                                                                                                                                                   Attorneys for Plaintiff
                                                                              12                                                                       TESLA, INC.
                                                                              13
LAW OFFICES




                                                                              14

                                                                              15

                                                                              16

                                                                              17

                                                                              18
                                                                              19

                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28

                                                                                   9963-2\3936269                              2                        Case No. 3:19-cv-01462
                                                                                    PLAINTIFF’S CERTIFICATION OF INTERESTED ENTITIES OR PERSONS AND CORPORATE DISCLOSURE
